THE THIRTEENTH COURT OF APPEALS

                                   13-18-00231-CV


      Maria Zamarripa, as Guardian of the Estates of R.F.R. and R.J.R., minors
                                         v.
   Columbia Valley Health Care System, L.P., d/b/a Valley Regional Medical Center


                                   On appeal from the
                    445th District Court of Cameron County, Texas
                           Trial Cause No. 2018-DCL-2085


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

February 28, 2019